Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/5/22 is acknowledged.
Claims 20-39 are cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

And 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito (US PGPub 2021/0082933).
Claim 1:  Ito teaches (Fig. 15) an integrated assembly, comprising: a source structure (31); a stack of alternating conductive levels (WL) and insulative levels (34) over the source structure; cell-material-pillars (MP) passing through the stack; the cell-material-pillars being arranged within a configuration which includes a first memory-block- region and a second memory-block-region [0052]; the cell-material-pillars including channel material; the channel material (372) being electrically coupled with the source structure; memory cells along the conductive levels and comprising regions of the cell-material-pillars; and a panel (SR) between the first and second memory-block-regions [0037]; the panel having a first material configured as a container shape (382/386/385); the container shape, along a cross-section, defining opposing sides and a bottom of an interior cavity; the panel having a second material (384) within the interior cavity, with the second material being compositionally different from the first material.  
Claim 2:  Ito teaches (Fig. 15) [0082] the first material (385/386) comprises conductive material .  
Claim 3:  Ito teaches (Fig. 15) [0082] the first material (385/386) metal.  
Claim 5 :  Ito teaches (Fig. 15) [0056] the first material (382) material comprises semiconductor material.  
Claim 6:  Ito teaches (Fig. 15) [0056] the first material (382) comprises semiconductor oxide.  
Claim 7:  Ito teaches (Fig. 15) [0056] the first material (382) comprises one or both of Si and Ge.  
Claim 8:  Ito teaches (Fig. 15) [0056] the first material (382) comprises insulative material.  
Claim 9:  Ito teaches (Fig. 15) [0056] the first material (382) comprises one or both of silicon dioxide and silicon nitride.  
Claim 11:  Ito teaches (Fig. 15) the panel further includes a first sidewall spacer (382) on one side of the first material (385/386) and a second sidewall spacer (382) on a second side of the first material, with the second side being in opposing relation to the first side along the 3M122-7504 M01. docxcross-section.  
Claim 12:  Ito teaches (Fig. 15) [0056] the first and second sidewall spacers (382) comprise one or both of silicon dioxide and silicon nitride.  

Claims 1-3, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US PGPub 2017/0077130).
Claim 1:  Hu teaches (Fig. 10) an integrated assembly, comprising: a source structure (SGS); a stack (100)of alternating conductive levels (WL) and insulative levels (40) over the source structure; cell-material-pillars (CL) passing through the stack; the cell-material-pillars being arranged within a configuration which includes a first memory-block- region and a second memory-block-region [0035]; the cell-material-pillars including channel material (20); the channel material being electrically coupled with the source structure; memory cells along the conductive levels and comprising regions of the cell-material-pillars; and a panel (ST) between the first and second memory-block-regions; the panel having a first material (62) [0048] configured as a container shape; the container shape, along a cross-section, defining opposing sides and a bottom of an interior cavity; the panel having a second material (63) [0049] within the interior cavity, with the second material being compositionally different from the first material.  
Claim 2:  Hu teaches the first material comprises conductive material [0048].  
Claim 3:  Hu teaches the first material comprises metal [0048].  
Claim 8:  Hu teaches the first material comprises insulative material [0048].  
Claim 11:  Hu teaches (Fig. 10) the panel further includes a first sidewall spacer (61) on one side of the first material and a second sidewall spacer (61) on a second side of the first material, with the second side being in opposing relation to the first side along the3 M122-7504 M01. docxcross-section.  
Claim 12:  Hu teaches (Fig. 10) the first and second sidewall spacers comprise one or both of silicon dioxide and silicon nitride [0048].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US PGPub 2021/0082933), as applied to claim 1 above, and further in view of Lai et al. (US PGPub 2020/0328223.
Regarding claim 13, as described above, Ito substantially reads on the invention as claimed, except Ito does not teach the first material has an interior surface along the interior cavity, wherein the second material is a layer of oxide along the interior surface, and wherein a third material is over the layer of oxide and is spaced from the first material by at least the layer of oxide.  Lai teaches (Fig. 1C) [0060] the first material (422R) has an interior surface along the interior cavity, wherein the second material (422R) is a layer of oxide along the interior surface, and wherein a third material (422R/441/912S/912) is over the layer of oxide and is spaced from the first material by at least the layer of oxide because forming the channel pillars and panels of the same materials allows for use of lithograph layout patters that are more uniform which results in devices with higher density and better yield [0046].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the panels taught by Ito to include the material makeup require by the claim to accommodate higher yield and uniformity within the memory device as taught by Lai [0046].  It is noted that (422R) is comprised of many layers and can therefor read on one or all of the first-third material layers.
Claim 10 : Lai teaches (Fig. 1C) the first material (422R) and second materials both comprise silicon dioxide (441); and wherein the second material has a different density (Air gap) than the first material.

Claim 14: Lai teaches (Fig. 1C) [0060] the first material (422R) comprises one or more of Si, Ge and W.  
Claim 15 : Lai teaches (Fig. 1C) [0045] the third material (912) is compositionally different from the first material (422R).  
Claim 16: Lai teaches (Fig. 1C) [0044,0060] the third material (422R/411) is compositionally the same as the first material (422R).  
Claim 17: Lai teaches (Fig. 1C) [0043] the container shape has a first width along the cross-section; wherein the interior cavity has a second width along the cross-section; and wherein the second width is from about 5% to about 95% of the first width.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified/specified a range as claimed as it is not inventive to discover the optimum or workable ranges by routine experimentation.
Claim 18 : Lai teaches (Fig. 1C) [0043] the second width is from about 10% to about 50% of the first width.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified/specified a range as claimed as it is not inventive to discover the optimum or workable ranges by routine experimentation.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US PGPub 2021/0082933), as applied to claim 1 above, and further in view of Higashitani et al. (US PGPub 2013/0127001).
Regarding claim 19, as described above, Ito substantially reads on the invention as claimed, except Ito does not teach the memory cells are within a memory array region, and further comprising a staircase region proximate the memory array region; and wherein the panel extends into both the memory array region and the staircase region.  Higashitani teaches the memory cells are within a memory array region, and further comprising a staircase region proximate the memory array region; and wherein the panel extends into both the memory array region and the staircase region to divide the word lines reducing capacitive loading and RC delay [0014; 0067] (Fig. 3). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the slits to extend through the staircase region to reduce capacitive loading and RC delay [0014; 0067] (Fig. 3) as taught by Higashitani.
Claim 4: Higashitani teaches the first material comprises W [0127].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814